ON PETITION FOR A REHEARING.
Busicirk, J.
A rehearing is asked on two grounds: First, *212that the court erred in holding that the finding and judgment against the appellant was justified by the evidence. We have again carefully read and examined the evidence in the record and given to the argument presented by counsel for appellant due consideration, and are entirely satisfied that the evidence is of such a character that we cannot, under the well settled practice of this court, disturb the finding and judgment based thereon.
A rehearing is, in the second place, asked, upon the ground that the court erred in applying the law to the facts proved. It is insisted that fraud is a question of fact and must be clearly proved, and can never be presumed. We concede the correctness of the general proposition of law laid down, but it does not result that fraud must be proved by positive evidence. It is generally established by circumstantial evidence. A court or jury cannot presume the existence of fraud in the absence of evidence, but a presumption may arise from the facts and circumstances proved that the transaction was tainted with fraud. Davis v. Jackson, 22 Ind. 233. The court so found in this case, and we cannot disturb the finding on the evidence. It is also contended by the learned counsel for appellant, that no question of fraud arose in the case. It is argued that fraud must be specially pleaded and cannot be proved under the general issue, and Jenkins v. Long, 19 Ind. 28, is cited. That seems to be the rule under the code. The object of this action was to try the right to the property in dispute. .The plaintiff in his complaint alleged that he was the owner and entitled to the immediate possession thereof, and that it was wrongfully detained by the defendant. The defendant answered by the general denial and a special plea, in which he alleged that he was the sheriff of the county, that certáin proceedings in attachment had been commenced in the Hendricks Circuit Court against Eli W. Farmer, and that by virtue of a writ issued thereon he had, as such sheriff, seized the property of Eli W. Farmer; that the said Eli W. Farmer was, at the commencement of such proceedings, and then was the abso-*213lute owner of the property in dispute, and that defendant as such sheriff held such property by virtue of such writ and seizure. A duly certified copy of the proceedings in attachment was filed with the answer.
The plaintiff) in his reply, denied generally the allegations of the answer, but specially denied that Eli W. Farmer was the owner, and reasserted the ownership of himself. Upon the issue thus formed, the case was tried.
The plaintiff proved the purchase of the property from Eli W. Farmer. The defendant proved facts and circumstances tending to show that the sale was made by Eli W., to defraud his creditors, and that plaintiff was aware of such fraudulent purpose and participated therein. We think the evidence was within the issue, and that the question was raised by the pleadings, without specially pleading the facts, whether such sale was made in good faith or fraudulently. But whether it was or not, it was admitted without objection or exception on the part of the appellant. The admission of such evidence was not assigned as a reason for a new trial, and it having been admitted without objection or exception, its admission constituted no cause for a new trial.
The petition is overruled.